DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have overcome the 35 USC §112(b) rejections.
Applicant’s amendments have overcome the 35 USC §102(a)(1) and §103 rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amelia Brooks on February 14, 2022.
The after final amendment filed January 28, 2022 is to be entered and that claimed is to be further amended as follows.
The application has been amended as follows: 

33. (Currently Amended) A spinning apparatus with continuous adjustment of a yarn accumulation system comprising at least one spinning head comprising:
- a spinning device comprising a spinning chamber for yarn production,

- an accumulation device of the yarn produced, the accumulation device arranged between the spinning device and the reel and shaped to create a reservoir of yarn not wound on the reel,
- a joining device configured to join together a first yarn end associated with the spinning device and a second yarn end associated with the reel,
- at least two yarn presence sensors located at a first distance from each other, and
- a processing and control unit programmed to control the yarn guide according to a spinning pattern, to adjust accordingly an amount of yarn accumulated in the accumulation device, wherein the processing and control unit is programmed to perform a first self-adjusting step after an initial unwinding of the accumulation device following a yarn re-attachment phase, wherein the first self-adjusting step includes varying a rotation speed and accumulation of the reel to keep the amount of yarn accumulated on the reel within predefined limits of the at least two yarn presence sensors by:
- terminating joining of the first and second yarn ends at an instant t = t0 when the yarn produced until the instant t = t0 has been accumulated in the accumulation device, and when the at least two yarn presence sensors both detect the presence of material;
- starting the initial unwinding of the accumulation device by activating a winding or collection cylinder with a speed greater than a nominal speed; 
a first yarn presence sensor of the at least two yarn presence sensors no longer detects material;
- unwinding the accumulation device to reach the minimum yarn presence level detected by [[the]] a second yarn presence sensor of the at least two yarn presence sensors at an instant t = t2;
- storing the current speed VMIN at an instant t = t3 when the accumulation device has accumulated sufficient yarn to be detected by the first yarn presence sensor;
- calculating an average speed VAV = (VMAX +VMIN)/2; and
- applying the average speed value (VAV) to rotation of the collection or winding cylinder.  

34. (Currently Amended) The spinning apparatus according to claim 33, wherein the at least two yarn presence sensors are respectively mounted on the accumulation device to provide information to the processing and control unit upon exceeding a maximum or a minimum accumulation level, so that [[a]] the first yarn presence sensor the second yarn presence sensor 
Allowable Subject Matter
Claims 1-3, 5, 9, 11, 18, and 23-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732             


/SHAUN R HURLEY/Primary Examiner, Art Unit 3732